[Cite as State v. Williams, 2013-Ohio-4891.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                       :

                 Plaintiff-Appellant,                :
                                                                      No. 13AP-552
v.                                                   :              (C.P.C. No. 03CR-6828)

Robert M. Williams,                                  :           (ACCELERATED CALENDAR)

                 Defendant-Appellee.                 :




                                               D E C I S I O N

                                    Rendered on November 5, 2013



                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellant.

                 Yeura R. Venters, Public Defender, and John W. Keeling, for
                 appellee.

                   APPEAL from the Franklin County Court of Common Pleas

O'GRADY, J.
        {¶ 1} Plaintiff-appellant, the State of Ohio, appeals from the May 29, 2013
judgment entry entered by the Franklin County Court of Common Pleas that vacated the
reclassification of defendant-appellee, Robert M. Williams, under the Adam Walsh Act
and reinstated his previous classification under Megan's Law. For the reasons that follow,
we reverse the trial court's judgment and remand with instructions.
I. BACKGROUND
        {¶ 2}    On December 1, 2004, Williams was convicted of rape in violation of R.C.
2907.02, a felony of the first degree. The trial court conducted a sexual predator hearing
and classified Williams as both an aggravated sexually oriented offender and a sexually
No. 13AP-552                                                                                  2


oriented offender.     These classifications were made pursuant to Ohio's sex offender
registration and community notification requirements, known as Megan's Law.
       {¶ 3} On January 1, 2008, Megan's Law was repealed and replaced with Ohio's
version of the Adam Walsh Act ("AWA"). Under this law, Williams was reclassified as a
Tier III sex offender. On January 15, 2009, Williams filed a petition contesting his
reclassification under the AWA. On May 29, 2013, the trial court granted his petition and
vacated the reclassification. In its entry, the court reinstated "the classification of sexually
oriented offender and registration orders previously in existence." (R. 166.) The trial
court's entry did not reference Williams' prior classification as an aggravated sexually
oriented offender.
II. ASSIGNMENT OF ERROR
       {¶ 4} The state appealed from the trial court's May 29, 2013 judgment and assigns
the following error:
               THE COMMON PLEAS COURT ERRED IN GRANTING
               RELIEF THAT REINSTATED PETITIONER AS A SEXUALLY
               ORIENTED    OFFENDER    WHEN     THE     RECORD
               DEMONSTRATED     THAT    PETITIONER    WAS   AN
               AGGRAVATED SEXUALLY ORIENTED OFFENDER.

III. ANALYSIS
       {¶ 5} In its sole assignment of error, the state claims the trial court erred in
reclassifying Williams as a sexually oriented offender when the record demonstrated that
his proper classification under Megan's Law was as an aggravated sexually oriented
offender. Both parties agree that the aggravated sexually oriented offense classification
and registration requirements should apply. However, Williams argues the trial court's
entry did not reduce or otherwise modify his prior classification. We disagree.
       {¶ 6} It is a well-settled rule that a court speaks through its journal entries. State
v. Miller, 127 Ohio St.3d 407, 2010-Ohio-5705, ¶ 12; State v. Huddleston, 10th Dist. No.
12AP-512, 2013-Ohio-2561, ¶ 7. The trial court's entry does not specify Williams' prior
classification of aggravated sexually oriented offender. Instead, the entry states Williams
is classified as a sexually oriented offender. Thus, by its plain language, the entry does not
reinstate Williams to his correct classification under Megan's law.
No. 13AP-552                                                                               3


       {¶ 7} In a recent case, we instructed the trial court to clarify its language in an
entry reinstating a defendant's status under Megan's Law. In King v. State, 10th Dist. No.
11AP-1021, 2012-Ohio-2783, the heading of the trial court's entry correctly vacated the
defendant's reclassification under the AWA and reinstated his previous classification
under Megan's Law. The body of the trial court's entry noted that the defendant's ongoing
registration requirements would be governed by the law in effect at the time of his offense.
However, there were no such registration requirements in effect at the time of the crime.
Therefore, we reversed and remanded the matter with instructions to journalize the fact
that the defendant was subject to the registration requirements of the applicable version
of Megan's Law.
       {¶ 8} Here, remanding this matter to indicate Williams is classified as an
aggravated sexually oriented offender in the entry is the appropriate remedy. By doing so,
there will be no question about Willliams' registration and community notification
requirements. In light of the foregoing, the state's assignment of error is sustained.
IV. CONCLUSION
       {¶ 9} Therefore, appellant's single assignment of error is sustained and the
judgment of the Franklin County Court of Common Pleas is reversed and remanded with
instructions to reinstate appellee's prior classification and registration requirements as an
aggravated sexually oriented offender.
                                                 Judgment reversed and cause remanded.

                          BROWN and McCORMAC, JJ., concur.

               McCORMAC, J., retired, formerly of the Tenth Appellate
               District, assigned to active duty under authority of the Ohio
               Constitution, Article IV, Section 6(C).
                           ___________________________